                                                  Entered on Docket
                                                  January 30, 2019
                                                  EDWARD J. EMMONS, CLERK
                                                  U.S. BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF CALIFORNIA


  1   Gregg S. Kleiner (SBN 141311)
      RINCON LAW LLP
  2   268 Bush Street, Suite 3335              The following constitutes the order of the Court.
      San Francisco, CA 94104                  Signed: January 30, 2019
  3   Tel: 415-672-5991
      Fax: 415-680-1712
  4   gkleiner@rinconlawllp.com
                                               _________________________________________________
                                               M. Elaine Hammond
  5                                            U.S. Bankruptcy Judge
      Counsel for
  6   DORIS A. KAELIN,
      Trustee in Bankruptcy
  7

  8                              UNITED STATES BANKRUPTCY COURT

  9                              NORTHERN DISTRICT OF CALIFORNIA

 10                                          SAN JOSE DIVISION

 11   In re                                                 Case No. 18-50398 MEH
                                                            Chapter 7
 12                                                         Hon. M. Elaine Hammond
              TECHSHOP, INC.,
 13                                                         ORDER AUTHORIZING TRUSTEE TO
                     Debtor.                                DELIVER SANCTION FEES AWARDED
 14                                                         TO SPECIAL COUNSEL
 15

 16           Upon consideration of the Trustee’s Ex Parte Application for Order Authorizing Trustee to

 17   Deliver Sanction Fees Awarded to Special Counsel (Parrish Law Offices) [Docket 205]

 18   (“Application”), notice being adequate and other good cause appearing,

 19           IT IS HEREBY ORDERED THAT the Application is approved in all respects. For the

 20   reasons set forth in the Application, Doris Kaelin, Chapter 7 Trustee for the bankruptcy estate of the

 21   above-named Debtor, is hereby authorized to deliver to the Parrish Law Offices the sum of $10,000,

 22   which sum was paid to the Trustee by the defendants in that litigation entitled TechShop, Inc. v. Dan

 23   Rasure, TechShop 2.0 LLC, and TechShop 2.0 San Francisco LLC, pending before the United States

 24   District Court, Northern District of California as Case No. 18-CV-01044 DMR.

 25                                         ** END OF ORDER **

 26

 27

 28

Case: 18-50398      Doc# 207      Filed: 01/30/19     Entered: 01/30/19 13:26:46       Page 1 of 2
  1                                  **COURT SERVICE LIST**

  2   No Court Service Required.

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 18-50398    Doc# 207     Filed: 01/30/19   Entered: 01/30/19 13:26:46   Page 2 of 2
